DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more processors of Claims 9 and 17 and the computer-readable storage device of claims 17-20 must be explicitly shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Minor Informalities
Claim 1 is objected to because of the following informalities: 
“subject’sl” is a typographical error that should read “subject’s”; 
on line 11 “for each emitter” should read “for each of the two or more emitters”; 
on line 12 “a set of stimulation parameters” should read “the set of stimulation parameters.”
Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “by two or more emitters” should read “by the two or more emitters”; and “a composite stimulation pattern at a portion” should read “the composite stimulation pattern at the portion.” Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  on line 2 “a set of stimulation parameters” should read “the set of stimulation parameters”; and on line 11 “for each emitter” should read “each of the two or more emitters.” Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  on line 14 “for each emitter” should read “each of the two or more emitters”; and on line 13 “a set of stimulation parameters” should read “the set of stimulation parameters.” Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  on line 1 “for each emitter” should read “each of the two or more emitters”; and on line 2 “a set of stimulation parameters” should read “the set of stimulation parameters.” Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  on line 13 “for each emitter” should read “each of the two or more emitters”; and on line 14 “a set of stimulation parameters” should read “the set of stimulation parameters.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, it is not clear what is being “generated.” The claims in question recite “generating, by…,” e.g. a first/second emitter, but fail to recite what the first/second emitter specifically generates. Therefore, Claims 5, 13, and 20 are indefinite.
For the purposes of examination, the claims will be interpreted as:
“generating, by a first emitter, 
generating, by a second emitter, 

Furthermore, is unclear whether there exists a  link between the first & second stimulation patterns and the composite stimulation pattern. While the first & second stimulation patterns are generated in concert with the generation of the composite stimulation pattern, there is no explicit recitation that the first & second stimulation patterns make up the composite stimulation pattern, which is what appears to be intended according to ¶ [0127] of the instant application. Therefore, Claims 5, 13, and 20 are indefinite. For the purposes of examination, Claim 5, 13, and 20 will be interpreted as the composite stimulation pattern comprising the first and second stimulation patterns. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alford et al. (US PGPUB 2014/0058292 A1, hereinafter “Alford”).

With regards to Claim 1, a method for neurostimulation comprising: 
identifying an activity pattern of a subject's brain (Block 204 acquire baseline data, i.e. activity pattern,  such as two- or three-dimensional image of the patient's anatomy, a functional imaging measurement, user input relating to patient symptoms, or other physiological measurements; see Alford FIG. 4 & ¶ [0078]); 
determining, based on the identified activity pattern of the subject's brain and a target parameter, a set of stimulation parameters (Block 208 initial waveform control parameters, e.g. the amplitude, frequency, shape, duty cycle, phase, and the like, are selected, an initial set of waveform control parameters may be selected in part based on baseline data corrected at block 204 to ensure the target site, i.e. target parameter, is reached via verifying focus by measuring functional response to neuromodulation at target site; see Alford FIG. 4 & ¶ [0079]); 
generating, by two or more emitters and based on the set of stimulation parameters, a composite stimulation pattern at a portion of the subject's brain (Block 210, selected transducer combination, i.e. two or more emitters, of array 12 is controlled to emit ultrasonic waveforms according to the initial pulse control parameters-; see Alford ¶ [0080]), wherein each of the two or more emitters generates a stimulation pattern using a different modality (multiple modalities may be delivered sequentially or simultaneously to create a synergistic, i.e. composite,  effect in the same or different anatomical sites; see Alford ¶ [0109])-; 
measuring, by one or more sensors, a response from the portion of the subject's brain in response to the composite stimulation pattern (Block 216, measuring a functional response the therapeutic energy; see Alford ¶ [0083]); and 
dynamically adjusting, for each emitter and based on the measured response form the portion of the subject's brain, a set of stimulation parameters (at Block 218, the waveform pattern and/or transducer selection is adjusted to influence focusing based on feedback; see Alford ¶ [0081]; it should be appreciated that one of ordinary skill in the art would understand that altering the focusing parameters requires adjusting a plurality of transducers; furthermore, altering the selection of transducer will require at least two transducers to be altered).

With regards to Claim 2, wherein the target parameter is a selected set of one or more physiological measurements of the subject (while the Alford method of FIG. 4 discloses using ultrasound imaging feedback as a form of physiological measurement, see ¶ [0081], Alford also discloses that other physiological measurements may be used by US control module 16 in closed-loop feedback control of the US transducers, e.g. MRI, functional MRI, PET, CT, ECG, EMG, accelerometer, EEG, functional imaging, anatomical imaging, and/or electrophysiological measurements,  can be used by analysis unit 20 to identify a target site(s) and monitor a neuromodulation response).

With regards to Claim 3, wherein the target parameter is determined based on the subject's feedback (feedback of closed loop control may include a patient’s ability to perform a task, self/clinician/automated scoring, or verbal/cognitive requests; see Alford ¶ [0091]).

With regards to Claim 4, wherein the different modalities are selected from among ultrasound, pulsed light, or immersive virtual reality (the two or more emitters generates a stimulation pattern using a different modality, multiple modalities may be delivered sequentially or simultaneously to create a synergistic, i.e. composite,  effect in the same or different anatomical sites; see Alford ¶ [0109]; it should be appreciated that Alford discloses utilizing two or more different modalities of Ultrasound energy to for therapeutic purposes).

With regards to Claim 8, further comprising controlling, based on the dynamically adjusted set of stimulation parameters, a set of one or more zone plates (transducer 112a-112n may include an actively adjustable acoustic lens; see Alford ¶ [0044]; it should be appreciated that a zone place and an acoustic lens are interchangeable terms of art).

With regards to Claim 9, Alford discloses a system (system 10; see Alford FIG. 1A) comprising: 
one or more processors (processor 30; see Alford FIG. 1A); and 
one or more memory elements (memory 32; see Alford FIG. 1A) including instructions that, when executed, cause the one or more processors to perform operations (memory 32 includes instructions for controlling the various units; see Alford ¶ [0026]) including: 
identifying an activity pattern of a subject's brain (Block 204 acquire baseline data, i.e. activity pattern,  such as two- or three-dimensional image of the patient's anatomy, a functional imaging measurement, user input relating to patient symptoms, or other physiological measurements; see Alford FIG. 4 & ¶ [0078]);
determining, based on the identified activity pattern of the subject's brain and a target parameter, a set of stimulation parameters (Block 208 initial waveform control parameters, e.g. the amplitude, frequency, shape, duty cycle, phase, and the like, are selected, an initial set of waveform control parameters may be selected in part based on baseline data corrected at block 204 to ensure the target site, i.e. target parameter, is reached via verifying focus by measuring functional response to neuromodulation at target site; see Alford FIG. 4 & ¶ [0079]); 
generating, by two or more emitters and based on the set of stimulation parameters, a composite stimulation pattern at a portion of the subject's brain, wherein each of the two or more emitters generates a stimulation pattern using a different modality (Block 210, selected transducer combination, i.e. two or more emitters, of array 12 is controlled to emit ultrasonic waveforms according to the initial pulse control parameters; see Alford ¶ [0080]), wherein each of the two or more emitters generates a stimulation pattern using a different modality, multiple modalities may be delivered sequentially or simultaneously to create a synergistic, i.e. composite,  effect in the same or different anatomical sites; see Alford ¶ [0109]);
measuring, by one or more sensors, a response from the portion of the subject's brain in response to the composite stimulation pattern (Block 216, measuring a functional response the therapeutic energy; see Alford ¶ [0083]); and 
dynamically adjusting, for each emitter and based on the measured response form the portion of the subject's brain, a set of stimulation parameters (at Block 218, the waveform pattern and/or transducer selection is adjusted to influence focusing based on feedback; see Alford ¶ [0081]; it should be appreciated that one of ordinary skill in the art would understand that altering the focusing parameters requires adjusting a plurality of transducers; furthermore, altering the selection of transducer will require at least two transducers to be altered).

With regards to Claim 10, wherein the target parameter is a selected set of one or more physiological measurements of the subject (while the Alford method of FIG. 4 discloses using ultrasound imaging feedback as a form of physiological measurement, see ¶ [0081], Alford also discloses that other physiological measurements may be used by US control module 16 in closed-loop feedback control of the US transducers, e.g. MRI, functional MRI, PET, CT, ECG, EMG, accelerometer, EEG, functional imaging, anatomical imaging, and/or electrophysiological measurements,  can be used by analysis unit 20 to identify a target site(s) and monitor a neuromodulation response).

With regards to Claim 11, wherein the target parameter is determined based on the subject's feedback (feedback of closed loop control may include a patient’s ability to perform a task, self/clinician/automated scoring, or verbal/cognitive requests; see Alford ¶ [0091]).

With regards to Claim 12, wherein the different modalities are selected from among ultrasound, pulsed light, or immersive virtual reality (the two or more emitters generates a stimulation pattern using a different modality, multiple modalities may be delivered sequentially or simultaneously to create a synergistic, i.e. composite,  effect in the same or different anatomical sites; see Alford ¶ [0109]; it should be appreciated that Alford discloses utilizing 2 or more different modalities of Ultrasound energy to for therapeutic purposes).

With regards to Claim 16, the operations further comprising controlling, based on the dynamically adjusted set of stimulation parameters, a set of one or more zone plates (transducer 112a-112n may include an actively adjustable acoustic lens; see Alford ¶ [0044]; it should be appreciated that a zone place and an acoustic lens are interchangeable terms of art).

With regards to Claim 17, a computer-readable storage device (memory 32; see Alford FIG. 1A) storing instructions that when executed by one or more processors cause the one or more processors to perform operations (memory includes instructions for controlling the various units; see Alford ¶ [0026]) comprising: 
identifying an activity pattern of a subject's brain (Block 204 acquire baseline data, i.e. activity pattern,  such as two- or three-dimensional image of the patient's anatomy, a functional imaging measurement, user input relating to patient symptoms, or other physiological measurements; see Alford FIG. 4 & ¶ [0078]); 
determining, based on the identified activity pattern of the subject's brain and a target parameter, a set of stimulation parameters (Block 208 initial waveform control parameters, e.g. the amplitude, frequency, shape, duty cycle, phase, and the like, are selected an initial set of waveform control parameters may be selected in part based on baseline data corrected at block 204 to ensure the target site, i.e. target parameter, is reached via verifying focus by measuring functional response to neuromodulation at target site; see Alford FIG. 4 & ¶ [0079]); 
generating, by two or more emitters and based on the set of stimulation parameters, a composite stimulation pattern at a portion of the subject's brain, wherein each of the two or more emitters generates a stimulation pattern using a different modality (Block 210, selected transducer combination, i.e. two or more emitters, of array 12  is controlled to emit ultrasonic waveforms according to the initial pulse control parameters; see Alford ¶ [0080]), wherein each of the two or more emitters generates a stimulation pattern using a different modality, multiple modalities may be delivered sequentially or simultaneously to create a synergistic, i.e. composite,  effect in the same or different anatomical sites; see Alford ¶ [0109]); 
measuring, by one or more sensors, a response from the portion of the subject's brain in response to the composite stimulation pattern (Block 216, measuring a functional response the therapeutic energy; see Alford ¶ [0083]); and 
dynamically adjusting, for each emitter and based on the measured response form the portion of the subject's brain, a set of stimulation parameters (at Block 218, the waveform pattern and/or transducer selection is adjusted to influence focusing based on feedback; see Alford ¶ [0081]; it should be appreciated that one of ordinary skill in the art would understand that altering the focusing parameters requires adjusting a plurality of transducers; furthermore, altering the selection of transducer will require at least two transducers to be altered).

With regards to Claim 18, wherein the target parameter is a selected set of one or more physiological measurements of the subject (while the Alford method of FIG. 4 discloses using ultrasound imaging feedback as a form of physiological measurement, see ¶ [0081], Alford also discloses that other physiological measurements may be used by US control module 16 in closed-loop feedback control of the US transducers, e.g. MRI, functional MRI, PET, CT, ECG, EMG, accelerometer, EEG, functional imaging, anatomical imaging, and/or electrophysiological measurements,  can be used by analysis unit 20 to identify a target site(s) and monitor a neuromodulation response).

With regards to Claim 19, wherein the different modalities are selected from among ultrasound, pulsed light, or immersive virtual reality (the two or more emitters generates a stimulation pattern using a different modality, multiple modalities may be delivered sequentially or simultaneously to create a synergistic, i.e. composite,  effect in the same or different anatomical sites; see Alford ¶ [0109]; it should be appreciated that Alford discloses utilizing 2 or more different modalities of Ultrasound energy to for therapeutic purposes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alford in further view of Tyler, William James P. (US PGPUB 20110178441 A1: hereinafter “Tyler”).

With regards to Claim 5 and 13 & 20 (mutatis mutandis), Alford discloses wherein generating, by two or more emitters and based on the set of stimulation parameters, a composite stimulation pattern at a portion of the subject's brain (see citation with regard to independent Claims 1, 9, & 17) comprises:
generating, by a first emitter that generates a first stimulation pattern using ultrasound (wherein the control unit is further configured to control the array to emit first ultrasound waveforms for causing neuromodulation according to a first set of waveform control parameters, i.e. first stimulation pattern; see Alford Claim 3); and
generating, by a second emitter that generates a second stimulation pattern (control the array to emit second ultrasound waveforms according to a second set of waveform control parameters, the second set of waveform control parameters different than the first, and the reflections received from the second waveforms; see Alford Claim 3; it should be appreciated that the one of ordinary skill in the art would understand that the since first and second stimulation patterns would characteristically emitted by different emitter parameters relied upon different combination of emitters  and thus defining a first and second emitter).
While Alford does teach of concurrent electrical and ultrasonic neuromodulation (i.e. first and second emitters with corresponding control parameters; see Alford ¶ [0117] & Claim 3), it appears that Alford may be silent to generating, by a second emitter that generates a second stimulation pattern using pulsed light. However, Tyler teaches of “devices and systems for modulating cellular activity wherein an algorithm is used in a closed- or open-loop manner to evaluate feedback of cellular, tissue or organ activity, such as brain activity or hormone release or use, and then modifying the stimulus waveform and treatment of the cells, tissue, organ or subject, based on the feedback. Use of open or closed loop feedback devices or systems are contemplated by the present invention,” (see Tyler ¶ [0123]). In particular, Tyler teaches of generating, by a second emitter that generates a second stimulation pattern using pulsed light (in combination with the ultrasound treatment, the use of a light emitting energy source such as a pulsed light source for modulating cellular activity; see Tyler ¶ [0124]).
Alford and Tyler are both considered to be analogous to the claimed invention because they are in the same field of neuromodulation, more specifically multi-modality closed-loop feedback neuromodulation utilizing at least focused ultrasound therapy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alford  to incorporate the teachings of Tyler  to provide a second emitter that generates a second stimulation pattern using pulsed light. Doing so would aid in the modulation of “certain types … of cellular activity” (see Tyler ¶ [0124]), i.e. modulating cellular activity with a specificity or capability not achieved via ultrasonic means.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alford in view of Tyler, as applied to claims 5 and 13, respectively, in further view of Mee et al. (US PGPUB 20200254103 A1; hereinafter “Mee”) 
With regards to Claims 6 and 14 (mutatis mutandis), while Alford and Tyler combined teaches of multiple modality neuromodulation (see Alford ¶ {0061], [0109], and [0133]), it appears that Alford and Tyler combined may be silent to:
generating, by an immersive virtual reality system, based on the set of stimulation parameters, and for presentation to the subject, a visual representation of a scene; and 
displaying, to the subject, the visual representation of the scene.
However, Mee teaches of neurostimulation (i.e. neuromodulation) via a combination of brain region activators such as “transcranial pulsed ultrasound, transcranial magnetic stimulation, neurofeedback, perceptual isolation, virtual reality and psychotherapy,” (See Mee ¶ [0014]). In particular, Mee teaches of:
generating, by an immersive virtual reality system (a virtual reality program, see Mee Claim 14), based on the set of stimulation parameters, and for presentation to the subject, a visual representation of a scene (an immersive virtual reality experience wherein the practitioner chooses a VR simulation designed to evoke a particular memory or emotion related to the subject's issue; see Mee ¶ [0030], [0067]; wherein the simulation represents a visual representation of a scene and the selection to evoke a particular memory or emotion represents the set of stimulation parameters); and 
displaying, to the subject, the visual representation of the scene (the virtual reality program generates a visual feedback, i.e. displaying the scene; see Mee ¶ [0030]).
Alford modified by Tyler, and Mee are both considered to be analogous to the claimed invention because they are in the same field of neurostimulation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Alford to incorporate the teachings of Mee to provide a virtual reality for generating a virtual representation of a scene based on a set of stimulation parameters. Doing so would aid in treating adverse memories related to PTSD (see Mee ¶ [0057] & TABLE 1) or provide cognitive therapy for desired behaviors (see Mee TABLE 2).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alford in further view of Gong, Y. ("Real-time Detection of Vagus Nerve Using Ultrasound B-Mode Imaging and Neural Networks for Focused Ultrasound Neuromodulation Guidance." (26 June 2019), Thesis UC San Diego; hereinafter “Gong”).
With regards to Claims 7 & 15 (mutatis mutandis), Alford teaches wherein dynamically adjusting, for each emitter and based on the measured response form the portion of the subject's brain, a set of stimulation parameters (at Block 218, the waveform pattern and/or transducer selection is adjusted to influence focusing based on feedback; see Alford ¶ [0081]; it should be appreciated that one of ordinary skill in the art would understand that altering the focusing parameters requires adjusting a plurality of transducers; furthermore, altering the selection of transducer will require at least two transducers to be altered). 
However, it appears that Alford may be silent to using machine learning or artificial intelligence techniques to generate one or more adjusted stimulation parameters. Nevertheless, Gong teaches of an “autonomous closed loop focused ultrasound nerve stimulation system,” (see Gong Abstract). In particular, Gong teaches of using machine learning or artificial intelligence techniques to generate one or more adjusted stimulation parameters (“[V]agus Nerve Detection from Beamformed Data Using Faster R-CNN,” see pg. 27, §3.2, for “real time vagus nerve detection as it moves in sync with the carotid pulsation… to guide the focused ultrasound stimulus” via “beam steering capability of the stimulating transducer,” see pg. 32, ¶ 2; it should appreciated that the real-time feedback guidance are interpreted as the adjusted simulation parameters). 
Alford and Gong are both considered to be analogous to the claimed invention because they are in the same field of dual-mode focused ultrasound guided neurostimulation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alford to incorporate the teachings of Gong to provide generating/adjusting stimulation parameters based on machine learning. Doing so would aid in safely stimulating the target site without off target stimulation effects and/or damage (see Gong Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steinke, G. Karl (US PGPUB 2019/0134403 A1) – patient monitoring and feedback control of neurostimulation;
Maharbiz et al. (US PGPUB 2019/0150884 A1) - ultrasound based therapeutic stimulation by providing detailed feedback about neural dynamics in real time;
Laszlo et al. (US PGPUB 2019/0192083 A1) – EEG based  closed-loop feedback system regulates presentation of information to the user by the device based on the analysis of the user's prior or contemporaneous EEG signals;
Lerman et al. (US PGPUB 2019/0030334 A1) – deep learning based heart rate variability analysis for feed of ultrasonic transcutaneous nerve stimulation;
Mohammadrezazadeh et al. (US PGPUB 2019/0021657 A1) - closed-loop and pulsed ultrasonic stimulation system;
Etkin, Amit (US PGPUB 2018/0236255 A1) – ultrasonic transcranial stimulation based on machine learning models of responses;
Towe (US Pat 10022566 B2) - neurostimulation system with a feedback control loop;
Danilov et al. (US Pat 9656078 B1) - real-time, closed-loop control of the neuromodulation;
Park, Moon Seo (US PGPUB 2017/0065835 A1) - helmet-type low-intensity focused ultrasound stimulation system;
Mishelevich (US PGPUB 2016/0001096) - Patient Feedback for Control of Ultrasound Deep-Brain Neuromodulation; and
Darrow, David. P ("Focused Ultrasound for Neuromodulation," (28 November 2018) Neurotherapeutics (2019) 16:88–99) - using reflected ultrasound waves to adjust the timing of array elements to improve the size of an ultrasound focus in a closed loop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.J./       Examiner, Art Unit 3793                                                                                                                                                                                                 

/YI-SHAN YANG/       Acting SPE, Art Unit 3793